IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 

JOHNATHAN S. HENSLEY, on behalf of
themselves and others similarly situated,

CITY OF CHARLOTTE.,

Plaintiff,

¥.

Action No. 1:20-cv-482

Defendants.

 

 

DECLARATION OF MATTHEW BRIGGS

 

|, Matthew Briggs , pursuant to 28 U.S.C. § 1746, hereby declare as

follows:

4. | am over 21 years of age, of sound mind, and otherwise
competent to make this Declaration. The evidence set out in the foregoing
Declaration is based on my personal knowledge.

2. | am a citizen and resident of Mecklenburg County, North
Carolina. | live in Uptown Charlotte.

3. On October 5, 2020, | entered Charlotte Mecklenburg Police
Department Headquarters (“CMPD”) at 601 E. Trade Street in Uptown
Charlotte.

4. | was shown to a room where several folks were sitting around
a table taking pictures of, and reviewing, a stack of what appeared to be

Accident Reports.

Case 3:20-cv-00482-KDB-DSC Document 17-3 Filed 11/04/20 Page 1 of 2
9. During my October 5, 2020 visit, no one asked me what my
purpose was in desiring to review the reports.

6. | am familiar with what a North Carolina motor vehicle accident
report (DMV-349) looks like generally having recently reviewed one which
did not include anyone’s information..

7. | did not review any particular report just observed that there
was a stack of DMV-349’s that were being reviewed.

8. | departed CMPD without obtaining or reviewing any specific

accident reports.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on Oeteber 3 , 2020. Wothke wv Ges

Nwember Matthew Briggs

Case 3:20-cv-00482-KDB-DSC Document 17-3 Filed 11/04/20 Page 2 of 2
